IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VINCENT CANTERA,                              : No. 30 MM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH COURT,                           :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the “Application for Exercise of Plenary

Jurisdiction and King’s Bench Power” is DENIED.